Title: To Thomas Jefferson from Benjamin Waterhouse, 11 February 1825
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Cambridge
11th of Feby 1825
I, in some measure, regret that you have no spare niche for the Revd Mr Bertrum, yet I should be loathe to part with such a learned neighbour. He has since, expressed a wish to enter the service of the Rhode Island College, at Providence, but I do not encourage it, for there he would be“Condemn’d to trudge,“Without an equal, and without a judge.”It would be almost as bad at Dartmouth college—for“Stars beyond a certain height,“Give mortals neither heat, or light.”I have sent by this mail some of our University documents which I think will interest you, especially the report signed by “John Lowell.” It is the most complete exposition of the State & condition of this University ever made public.There was not a single youth entered at this University at the last commencement, from South of the Connecticut. This induced the Trustees to take the proper measures for re-opening the Episcopal church, from an apprehension that this shyness in the sons of the south may have arisen from our imputed heterodoxy.Six Unitarian churches have been built & organized here, & one in Philadelphia, within six months past. My youngest son is, at this time, colleague with the aged Dr Abraham Rees, in his very large Unitarian Church in London, while I have two sons-in law, established here & in New York in the same line—Very respectfullyBenjn Waterhouse